Citation Nr: 1113469	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  That decision granted service connection for PTSD, and assigned a disability rating of 30 percent, effective from July 21, 2005.  The appellant appealed that decision, and the case was referred to the Board for appellate review.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in September 2009.  A copy of the hearing transcript is of record and has been reviewed.

The Board remanded this claim in January 2010 so that certain due process considerations could be afforded the Veteran, as well as to obtain and develop additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with appropriate procedural due process and appellate rights, and to have the AMC clarify for both the Veteran and the Board what in fact is the actual issue currently before the Board for appellate review.  

Review of the factual history of this claim shows that the Veteran first submitted a claim seeking service connection for PTSD on July 21, 2005.  See VA Form 21-4138.  The RO granted service connection for PTSD in a June 2006 rating decision.  A 30 percent rating was assigned, effective from July 21, 2005 (the date of receipt of the service connection claim).  The Veteran appealed that decision, and the case was thereafter referred to the Board for appellate review.  

As noted, the claim was remanded by the Board in January 2010 so that additional developmental action could be undertaken.  This included seeking to obtain certain VA treatment records and to afford the Veteran a VA examination.  The issue as characterized by the Board in January 2010 was "Entitlement to an initial disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD)."  Thereafter, following the completion of the sought after development - which included the Veteran being afforded a VA PTSD examination in April 2010, the AMC issued a Supplemental Statement of the Case (SSOC).  

Review of the SSOC, mailed to the Veteran and his representative in January 2011, shows that the issue on appeal was characterized as "Entitlement to a disability rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD)."  Also, the decision portion of the SSOC indicated "Entitlement to a disability rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD is denied."  Further, as part of the reasons and bases section of the SSOC, at page 11, the following language was included:

The current VA examination along with VA medical treatment records do not present evidence showing that your symptoms and signs have increased to warrant a higher disability rating for your service-connected post traumatic stress disorder.  Entitlement to a disability rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD) is denied.


The Veteran's representative, as part of a March 2011 Informal Hearing Presentation (IHP), is shown to have characterized the present issue on appeal as "Entitlement to an Increased Initial Evaluation for Post Traumatic Stress Disorder; Initially Rated as 30 Percent Disabling Effective His [sic] July 21, 2005 Date of Claim; and Increased to 50 Percent Disabling by a March 2009 Ratings Decision."  The Board observes that this mention of a March 2009 rating decision by the Veteran's representative seems to have been in error; file review does not show a March 2009 rating decision which acted to increase the disability rating for PTSD to 50 percent.  In any event, the representative also, as part of the IHP, in referring to the April 2010 VA PTSD examination findings commented, that "The AMC relied on this in a January 24, 2011 Supplemental Statement of the Case (SSOC) increasing the veteran's evaluation from 30 to 50 percent."  The representative added that "We thank the Board for their time and consideration in securing the veteran a new examination and increased evaluation."  The Board is of the opinion that the Veteran's representative interpreted the SSOC to mean that a 50 percent increased rating had been assigned.  This is apparent by both his comments made as part of the March 2011 IHP, as well as by the absence of any argument therein presented as to why an initial rating in excess of 30 percent should be awarded.  As it is not clear to the Board that the many references to a "50 percent" rating for the service-connected PTSD included as part of the January 2011 SSOC were not, essentially, merely typographical errors, the Board at this juncture of appellate review is not sure that a 50 percent rating has actually been awarded the Veteran for his PTSD.  As such, the lack of pertinent argument presented by the veteran's representative in his IHP, in essence, arguing that a rating in excess of 30 percent should be for assignment, is prejudicial to the Veteran.  See 38 C.F.R. § 20.600 (2010), which states that an appellant will be "accorded full right to representation in all stages of an appeal...."

The Board finds noteworthy that review of the Veteran's claims file does not include either a "blue sheet" rating decision issued by the RO showing the effectuation of a 50 percent rating, and, importantly, the applicable effective date.  Also, the file is devoid of any letter to the Veteran notifying him of any increase in monetary payment.  In addition, again, it is not clear to the Board that the many references to a "50 percent" rating for the service-connected PTSD included as part of the January 2011 SSOC were not, essentially, merely typographical errors.  And, as noted, the Veteran's representative, as shown as part of his March 2011 IHP, is clearly under the impression that such an increased rating has been assigned.  As such, this claim needs to be returned to the AMC so that it can review the claim, and re-issue a SSOC as to this matter.  In so doing, the SSOC needs to clarify what disability rating is currently in effect for the Veteran's service-connected PTSD.

The Board also notes that 38 C.F.R. § 3.103, entitled "Procedural Due Process and Appellate Rights" states, in pertinent part, the following:

(b)  The right to notice - (1)  General.  Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right to representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  

The Board is of the opinion that the Veteran has not been afforded the protections set out in 38 C.F.R. § 3.103 in this matter.  The January 2011 SSOC, in what may be interpreted as granting the Veteran a 50 percent rating for his service-connected PTSD, did not "clearly" set forth the reason for the decision.  Also, an "applicable effective date" concerning an increase in disability compensation was not mentioned as part of the SSOC.  Thus, if it was the intention of the AMC in January 2011 to utilize the SSOC as a way of announcing the decision to increase the disability rating assigned to the Veteran's service-connected PTSD from 30 to 50 percent, this means of notice is prohibited.  See 38 C.F.R. § 19.31.  

It is also noted that 38 C.F.R. § 19.31, which supplies the definition of a "Supplemental Statement of the Case," notes that "In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case."  See 38 C.F.R. § 19.31(a) (2010).  

The Board further finds that the some of the ordered development requested as part of the Board's January 2010 remand remains to be completed.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As part of the January 2010 remand the following action was to be undertaken:

6.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issues in light of all the evidence of record.  In so doing, the RO should also consider whether "staged" ratings are appropriate in light of Fenderson [v. West, 12 Vet. App. 12 Vet. App. 119 (1999)].  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.  (emphasis added).

The SSOC issued in January 2011 clearly is not shown to have considered "whether 'staged' ratings are appropriate," in light of Fenderson.  Stegall.

Accordingly, the case is REMANDED for the following action:

The AMC should issue another SSOC as to the matter of entitlement to an initial disability rating in excess of 30 percent for service-connected PTSD.  In so doing, the AMC should clarify what in fact is the actual issue currently before the Board for appellate review.  The AMC should further indicate whether or not it was its intent to increase the disability rating assigned to the Veteran's service-connected PTSD from 30 to 50 percent in its January 2011 SSOC.

In so doing, the AMC should also consider whether "staged" ratings are appropriate in light of Fenderson.  The SSOC, to be provided to the Veteran and his representative, should include a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision. They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


